DETAILED ACTION
This action is in response to new application filed 3/16/2021 titled “Method for Performing Cryptographic Operations in Data in a Processing Device, Corresponding Processing Device and Computer Program Product”. Claims 1-25 were received for consideration and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021, 3/25/2031, 4/1/2022, 4/19/2022 and 7/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ides without significantly more. The claim(s) recite(s) “protecting the performing of the cryptographic operations by conditionally swapping a first operand and a second operand based on a control value, wherein the conditional swapping comprises: setting a first mask of a number of bits and a second mask of the number of bits based on the control value, the first mask and the second mask being complementary and having a same Hamming weight”; “performing a bitwise AND operation between the first mask and the first operand obtaining a first bit subset”; “performing a bitwise AND operation between the second mask and the second operand obtaining a second bit subset”; “repeating the two bitwise AND operations swapping the masks applied to the operands, obtaining and a third bit subset and a fourth bit subset”; “performing a bitwise OR operation between the first bit subset and the second bit subset obtaining a fifth bit subset and a bitwise OR operation between the third bit subset and the fourth bit subset obtaining a sixth bit subset”; “performing a bitwise AND operation of the fifth bit subset with the first mask obtaining a seventh bit subset and a bitwise AND operation of the sixth bit subset with the second mask obtaining an eight bit subset”. 
This judicial exception is not integrated into a practical application. Although the claim recites additional detail such as “performing cryptographic operations on data in a processing device”; “storing a result of a bitwise XOR operation on the first operand and the second operand as a temporary value”; “storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand”; and “storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand” these steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ides without significantly more. The claim(s) recite(s) “conditionally swaps a first operand and a second operand of a cryptographic operation based on a control value, the conditional swapping including: setting a first mask of a number of bits and a second mask of the number of bits based on the control value, the first mask and the second mask being complementary and having a same Hamming weight”; “performing a bitwise AND operation between the first mask and the first operand obtaining a first bit subset”; “performing a bitwise AND operation between the second mask and the second operand obtaining a second bit subset”; “repeating the two bitwise AND operations swapping the masks applied to the operands, obtaining and a third bit subset and a fourth bit subset”; “performing a bitwise OR operation between the first bit subset and the second bit subset obtaining a fifth bit subset and a bitwise OR operation between the third bit subset and the fourth bit subset obtaining a sixth bit subset”; “performing a bitwise AND operation of the fifth bit subset with the first mask obtaining a seventh bit subset and a bitwise AND operation of the sixth bit subset with the second mask obtaining an eight bit subset”. 
This judicial exception is not integrated into a practical application. Although the claim recites additional detail such as “a memory”, “cryptographic circuitry coupled to the memory”, “storing a result of a bitwise XOR operation on the first operand and the second operand as a temporary value”; “storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand”; and “storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand” these steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ides without significantly more. The claim(s) recite(s) “conditionally swaps a first operand and a second operand of a cryptographic operation based on a control value, the conditional swapping including: setting a first mask of a number of bits and a second mask of the number of bits based on the control value, the first mask and the second mask being complementary and having a same Hamming weight”; “performing a bitwise AND operation between the first mask and the first operand obtaining a first bit subset”; “performing a bitwise AND operation between the second mask and the second operand obtaining a second bit subset”; “repeating the two bitwise AND operations swapping the masks applied to the operands, obtaining and a third bit subset and a fourth bit subset”; “performing a bitwise OR operation between the first bit subset and the second bit subset obtaining a fifth bit subset and a bitwise OR operation between the third bit subset and the fourth bit subset obtaining a sixth bit subset”; “performing a bitwise AND operation of the fifth bit subset with the first mask obtaining a seventh bit subset and a bitwise AND operation of the sixth bit subset with the second mask obtaining an eight bit subset”. 
This judicial exception is not integrated into a practical application. Although the claim recites additional detail such as “a plurality of registers”, “cryptographic circuitry coupled to the plurality of registers”, “storing a result of a bitwise XOR operation on the first operand and the second operand as a temporary value”; “storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand”; and “storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand” these steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ides without significantly more. The claim(s) recite(s) “conditionally swaps a first operand and a second operand of a cryptographic operation based on a control value, the conditional swapping including: setting a first mask of a number of bits and a second mask of the number of bits based on the control value, the first mask and the second mask being complementary and having a same Hamming weight”; “performing a bitwise AND operation between the first mask and the first operand obtaining a first bit subset”; “performing a bitwise AND operation between the second mask and the second operand obtaining a second bit subset”; “repeating the two bitwise AND operations swapping the masks applied to the operands, obtaining and a third bit subset and a fourth bit subset”; “performing a bitwise OR operation between the first bit subset and the second bit subset obtaining a fifth bit subset and a bitwise OR operation between the third bit subset and the fourth bit subset obtaining a sixth bit subset”; “performing a bitwise AND operation of the fifth bit subset with the first mask obtaining a seventh bit subset and a bitwise AND operation of the sixth bit subset with the second mask obtaining an eight bit subset”. 
This judicial exception is not integrated into a practical application. Although the claim recites additional detail such as “storing a result of a bitwise XOR operation on the first operand and the second operand as a temporary value”; “storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand”; and “storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand” these steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry cannot provide an inventive concept. The claim is not patent eligible.

Regarding dependent claims 2-9, 11-18, 20-22, 24 and 25 they do not contain significantly more, based on the claims either recite a further abstract idea that is identified above, that is either related to altering data, or the claims recite what is routine or well known in the technical field of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two bitwise AND operations" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the operands" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the two bitwise AND operations" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the operands" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the two bitwise AND operations" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the operands" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the two bitwise AND operations" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the operands" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1, 10, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “performing a bitwise XOR operation on the first operand and the second operand as a temporary value” before the “storing a result of a bitwise XOR operation on the first operand and the second operand as a temporary value”, “performing a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand” before the “storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand” and “performing a bitwise XOR of the first operand value and the temporary value as a value of the second operand” before the “storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand” because you cannot store the results of bitwise operations without first performing the bitwise operations.

Allowable Subject Matter
Claim 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art does not teach with respect to claim 1, 10 and 19 performing a combination of bitwise logical operations, the combination of bitwise logical operations including: performing a bitwise AND operation between the first mask and the first operand obtaining a first bit subset; performing a bitwise AND operation between the second mask and the second operand obtaining a second bit subset; repeating the two bitwise AND operations swapping the masks applied to the operands, obtaining and a third bit subset and a fourth bit subset; performing a bitwise OR operation between the first bit subset and the second bit subset obtaining a fifth bit subset and a bitwise OR operation between the third bit subset and the fourth bit subset obtaining a sixth bit subset; performing a bitwise AND operation of the fifth bit subset with the first mask obtaining a seventh bit subset and a bitwise AND operation of the sixth bit subset with the second mask obtaining an eight bit subset; storing a result of a bitwise OR operation of the seventh bit subset and the eight bit subset as a value of first operand; and storing a result of a bitwise XOR of the first operand value and the temporary value as a value of the second operand.
	The closest prior art Susella et al (US 2021/0194689), Hamburg et al (US 2022/0075879) and Nascimento et al “Applying Horizontal Clustering Side-Channel Attacks on Embedded ECC Implementations” does not teach this limiration.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492